1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABELARDO H.,                                          Case No.: 3:19-cv-00230-JM (RNB)
12                                        Plaintiff,
                                                           REPORT AND
13   v.                                                    RECOMMENDATION REGARDING
                                                           CROSS-MOTIONS FOR SUMMARY
14   ANDREW SAUL, Commissioner of
                                                           JUDGMENT
     Social Security,1
15
                                        Defendant.         (ECF Nos. 14, 17)
16
17
18            This Report and Recommendation is submitted to the Honorable Jeffrey T. Miller,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule
20   72.1(c) of the United States District Court for the Southern District of California.
21            On February 1, 2019, plaintiff filed a complaint pursuant to 42 U.S.C. § 405(g)
22   seeking judicial review of a decision by the Commissioner of Social Security denying his
23   application for Supplemental Security Income (“SSI”). (ECF No. 1.)
24            Now pending before the Court and ready for decision are the parties’ cross-motions
25   for summary judgment. For the reasons set forth herein, the Court RECOMMENDS that
26
27
     1
              Andrew Saul is hereby substituted as the defendant in this case per Fed. R. Civ. P.
28   25(d).
                                                       1
                                                                               3:19-cv-00230-JM (RNB)
1    plaintiff’s motion for summary judgment be DENIED, that the Commissioner’s cross-
2    motion for summary judgment be GRANTED, and that Judgment be entered affirming the
3    decision of the Commissioner and dismissing this action with prejudice.
4
5                               PROCEDURAL BACKGROUND
6          On January 29, 2015, plaintiff protectively filed an application for SSI under Title
7    XVI of the Social Security Act, alleging disability commencing November 29, 2014.
8    (Certified Administrative Record [“AR”] 276-84; see also AR 147.) The application was
9    denied initially and upon reconsideration. (AR 158-62, 168-72.) Plaintiff then requested
10   an administrative hearing before an Administrative Law Judge (“ALJ”). (AR 174-76.)
11   Hearings were held before the same ALJ on March 14, 2017, August 21, 2017, and January
12   2, 2018. (AR 31-57, 58-112, 113-40.) Plaintiff was represented by counsel at all three
13   hearings, and testimony was taken from him, two medical experts, and three vocational
14   experts. (See id.) The ALJ issued a decision on February 22, 2018, finding that plaintiff
15   was not disabled for purposes of his benefits application. (AR 15-24.) Thereafter, plaintiff
16   requested a review of the decision by the Appeals Council. (AR 275.) The ALJ’s decision
17   became the final decision of the Commissioner on November 28, 2018, when the Appeals
18   Council denied plaintiff’s request for review. (AR 1-6.) This timely civil action followed.
19
20                             SUMMARY OF THE ALJ’S FINDINGS
21         In rendering his decision, the ALJ followed the Commissioner’s five-step sequential
22   evaluation process. See 20 C.F.R. § 416.920. At step one, the ALJ found that plaintiff had
23   not engaged in substantial gainful activity since January 29, 2015, the application date.2
24   (AR 17.)
25
26
27
     2
             SSI is not payable prior to the month following the month in which the application
28   is filed. See 20 C.F.R. § 416.335.
                                                  2
                                                                             3:19-cv-00230-JM (RNB)
1          At step two, the ALJ found that plaintiff had the following severe impairments:
2    diverticulitis and related gastrointestinal impairments; degenerative disc disease; morbid
3    obesity; and osteoarthritis of the hips and knees. (AR 17.)3
4          At step three, the ALJ found that plaintiff did not have an impairment or combination
5    of impairments that met or medically equaled the severity of one of the impairments listed
6    in the Commissioner’s Listing of Impairments. (AR 19.)
7          Next, the ALJ determined that plaintiff had the residual functional capacity (“RFC”)
8    to perform sedentary work as defined in the Commissioner’s regulations and specifically:
9          “the claimant can stand and/or walk for one to two hours in a workday; the
           claimant can occasionally climb ramps and stairs; the claimant can
10
           occasionally balance, stoop, kneel, crouch and crawl; the claimant cannot
11         climb ladders, ropes or scaffolds; the claimant must avoid all exposure to
           hazards, such as moving machinery and unprotected heights; the claimant
12
           cannot drive; the claimant is limited to understanding, remembering and
13         carrying out simple, routine, repetitive tasks, with standard industry work
           breaks every two hours; the claimant can have no interaction with the general
14
           public and the claimant can have occasional work related, non-personal, non-
15         social interaction with coworkers and supervisors involving no more than a
           brief exchange of information or hand off of product.” (AR 19.)
16
17         For purposes of his step four determination, the ALJ adduced and accepted the VE’s
18   testimony that a hypothetical person with plaintiff’s vocational profile and RFC would not
19   be able to perform the requirements of plaintiff’s past relevant work. Accordingly, the ALJ
20   found that plaintiff was unable to perform any of his past relevant work. (AR 22.)
21         The ALJ then proceeded to step five of the sequential evaluation process. Based on
22   the VE’s testimony that a hypothetical person with plaintiff’s vocational profile and RFC
23   could perform the requirements of representative occupations that existed in significant
24
25
     3
            The ALJ further found that plaintiff’s medically determinable physical impairments
26   of hyperthyroidism, obstructive sleep apnea, and hearing impairment were nonsevere; and
27   that his medically determinable mental impairments of depressive disorder and anxiety
     disorder, considered singly and in combination, likewise were nonsevere. (AR 18.)
28   Plaintiff is not challenging these findings.
                                                  3
                                                                             3:19-cv-00230-JM (RNB)
1    numbers in the national economy such as a document preparer and assembler, the ALJ
2    found that plaintiff had not been under a disability, as defined in the Social Security Act,
3    since January 29, 2015, the date his application was filed. (AR 23-24.)
4
5                                PLAINTIFF’S CLAIMS OF ERROR
6          1.     The ALJ erred by failing to find plaintiff meets or equals Listing
7    5.06(B) for inflammatory bowel disease due to his complicated diverticulitis.
8          2.     The ALJ erred by failing to find plaintiff meets or equals Listing
9    1.04(A) for disorders of the spine.
10         3.     The ALJ improperly discredited the opinions of plaintiff’s treating
11   physician, Dr. Egisto Salerno.4
12
13                                     STANDARD OF REVIEW
14         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
15   determine whether the Commissioner’s findings are supported by substantial evidence and
16   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
17   (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than a
18   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec’y of
19   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
20   “such relevant evidence as a reasonable mind might accept as adequate to support a
21   conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a whole
22   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
23   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
24   the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
25   (9th Cir. 1984).
26
27
     4
           The Court notes that, in his decision, the ALJ referred to Dr. Salerno as “Dr.
28   Salerdo.” (See AR 21-22.)
                                                  4
                                                                               3:19-cv-00230-JM (RNB)
1                                             DISCUSSION
2    I.    Reversal is not warranted based on the ALJ’s Listings determination.
3          A.      Law relating to Listings determinations
4          In 20 C.F.R. Part 404, Subpart P, Appendix 1, the Commissioner has set forth certain
5    impairments that are presumed to be of sufficient severity to prevent the performance of
6    work. See 20 C.F.R. § 416.925(a). At step three of the Commissioner’s sequential
7    evaluation process, the ALJ must determine whether a claimant’s impairment or
8    combination of impairments meets or equals a listed impairment. See Tackett v. Apfel, 180
9    F.3d 1094, 1099 (9th Cir. 1999). If a claimant has an impairment that meets or equals a
10   listed impairment, disability is presumed and benefits are awarded. See id.; see also 20
11   C.F.R. § 416.920(d).
12         The mere diagnosis of a listed condition does not establish that a claimant “meets”
13   a listed impairment. See 20 C.F.R. § 416.925(d); Young v. Sullivan, 911 F.2d 180, 183-84
14   (9th Cir. 1990). “For a claimant to show that his impairment matches a listing, it must
15   meet all of the specified medical criteria. An impairment that manifests only some of those
16   criteria, no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530
17   (1990); see also 20 C.F.R. § 416.925(d). “For a claimant to qualify for benefits by showing
18   that his unlisted impairment, or combination of impairments, is ‘equivalent’ to a listed
19   impairment, he must present medical findings equal in severity to all the criteria for the
20   one most similar listed impairment.” Zebley, 493 U.S. at 531; see also 20 C.F.R. §
21   416.926(a).
22         The claimant has the burden of proving disability based on the Listing of
23   Impairments. See Burch v. Barnhart, 400 F.3d 676, 83 (9th Cir. 2005); Roberts v. Shalala,
24   66 F.3d 179, 182 (9th Cir. 1995), cert. denied, 517 U.S. 1122 (1996).
25
26
27
28

                                                  5
                                                                             3:19-cv-00230-JM (RNB)
1          B.     The ALJ’s Listings determination
2          In the part of his decision setting forth his step three determination, the ALJ stated
3    that he had considered plaintiff’s impairments under Listings 1.04 and 5.06. (AR 19.) The
4    ALJ further stated:
5                 “The claimant’s impairments, considered singly and in combination, do
           not meet or medically equal the criteria of any medical listing. No treating or
6
           examining physician has recorded findings equivalent in severity to the
7          criteria of any listed impairment, nor does the evidence show medical findings
           that are the same or equivalent to those of any listed impairments.” (Id.)
8
9
           C.     Analysis
10
                  (1)      Listing 1.04(A)
11
           Plaintiff claims that the ALJ erred by failing to find that plaintiff met or equaled
12
     Listing 1.04(A) for disorders of the spine. (See ECF No. 14 at 16-18.)
13
           Listing 1.04 requires a finding of disability for a claimant who: (1) has a disorder of
14
     the spine, such as “herniated nucleus pulposus, spinal arachnoiditis, spinal stenosis,
15
     osteoarthritis, degenerative disc disease, facet arthritis, [or] vertebral fracture,” (2) that
16
     results in “compromise of a nerve root . . . or the spinal cord,” and (3) which is accompanied
17
     by the additional requirements set forth under subsections 1.04(A), 1.04(B), or 1.04(C).
18
     See 20 C.F.R. 404, subpart P, Appendix 1, § 1.04.
19
           Subsection 1.04(A), the subsection at issue here, requires:
20
           “Evidence of nerve root compression characterized by neuro-anatomic
21         distribution of pain, limitation of motion of the spine, motor loss (atrophy with
           associated muscle weakness or muscle weakness) accompanied by sensory or
22
           reflex loss and, if there is involvement of the lower back, positive straight-leg
23         raising test (sitting and supine). Id. § 1.04(A).
24
           Thus, where as here the claimant has been diagnosed as suffering from a specified
25
     spinal disorder impairment that involves the lower back, the following criteria need to be
26
     satisfied in order to meet Listing 1.04(A): (1) evidence of nerve root compression; (2)
27
     limitation of motion of the spine; (3) motor loss (atrophy with associated muscle weakness
28

                                                   6
                                                                               3:19-cv-00230-JM (RNB)
1    or muscle weakness) accompanied by (4) sensory or reflex loss; and (5) a positive straight-
2    leg raising test (sitting and supine). Furthermore, since Listing 1.04(A) does not specify a
3    shorter durational period, the claimant must establish that the impairment meeting the
4    Listing has lasted or can be expected to last for a continuous period of at least 12 months.
5    See 20 C.F.R. § 416.925(c)(4).
6          Here, as the ALJ noted twice in his decision, the medical evidence of record did not
7    contain evidence establishing nerve root compromise or compression. (See AR 20, 21.)
8    Indeed, at the January 2, 2018 administrative hearing, the medical expert (Dr. Zarrius
9    Ghazi) testified to that effect and plaintiff’s attorney conceded that the record contained no
10   MRI of the lumbar spine. (See AR 43.)5 The lack of medical evidence establishing nerve
11   root compression in itself is dispositive of plaintiff’s claim that the ALJ erred by failing to
12   find that plaintiff met or equaled Listing 1.04(A).
13         Further, as the Commissioner points out, the medical evidence of record fails to
14   establish the motor loss and muscle weakness necessary to satisfy Listing 1.04(A). While
15   plaintiff has cited a single treatment note made on November 19, 2015 that states
16   “weakness notable” (see ECF No. 14 at 9, citing AR 1123), plaintiff’s treating physicians
17   found on examination on numerous other occasions that plaintiff did not suffer from motor
18   loss or muscle weakness, but rather had full strength in all muscle groups. (See, e.g., AR
19   553 (“Strength (5/5) in all muscle groups”), 624 (same), 625 (“There is no evidence of . . .
20   atrophy, muscle weakness”), 1133 (“No motor weakness notable”), 1152 (same), 1170
21   (same), 1176 (same), 1188 (same), 1196 (same), 1204 (same), 1211 (same), 1373 (same),
22   1425 (same), 1458 (same), 1468 (same), 1492 (same), 1500 (same), 1512 (same), 1523
23   (same), 1534 (same), 1551 (same), 1565 (same), 1600 (same), 1636 (same), 1651 (same).)
24
25
     5
            Although Dr. Leonard Rubin, the medical expert at the August 21, 2017
26   administrative hearing, acknowledged in response to questioning by plaintiff’s counsel that
27   plaintiff’s positive straight-let raising tests were “consistent” with nerve root impingement
     (see AR 85), neither plaintiff’s counsel not Dr. Rubin cited any actual findings in the
28   medical record of nerve root compression.
                                                    7
                                                                                3:19-cv-00230-JM (RNB)
1    Plaintiff’s failure to establish the requisite motor loss and muscle weakness for a
2    continuous 12-month period also is dispositive of his claim that the ALJ erred by failing to
3    find that plaintiff met or equaled Listing 1.04(A).
4          In addition, as the Commissioner also points out, plaintiff does not even assert that
5    he experienced the requisite sensory or reflex loss. Indeed, the medical evidence of record
6    is to the contrary. (See AR 553 (“Reflexes are equal and symmetric bilaterally in the upper
7    and lower extremities”), 625 (“Reflexes are equal and symmetric bilaterally in the upper
8    and lower extremities”), 875 (“He displays normal reflexes”), 1010 (“Motor and sensory
9    function grossly intact”), 1052 (“reflexes are normal”), 1238 (“reflexes are normal”), 1620
10   (“reflexes were intact”).) Plaintiff’s failure to establish the requite sensory or reflex loss
11   for a continuous 12-month period also is dispositive of his claim that the ALJ erred by
12   failing to find that plaintiff met or equaled Listing 1.04(A). See Cattano v. Berryhill, 686
13   F. App’x 408, 410 (9th Cir. 2017) (holding that the claimant did not meet all of the
14   requirements for Listing 1.04(A) because he was unable to point to evidence that he had
15   suffered sensory or reflex loss).
16         Finally, as the Commissioner also points out, while plaintiff has cited evidence in
17   the medical record of positive straight leg raising (see ECF No. 14 at 9, citing AR 1621-
18   24), that evidence does not reflect the performance of testing in both the seated and supine
19   positions, as Listing 1.04(A) requires where, as here, the lower back is involved. For this
20   reason as well, the Court rejects plaintiff’s claim that the ALJ erred by failing to find that
21   plaintiff met or equaled Listing 1.04(A). See, e.g., Kallenbach v. Berryhill, 766 F. App’x
22   518, 520 (9th Cir. 2019) (holding that the claimant did not satisfy Listing 1.04(A)’s
23   requirement of “positive straight-leg raising test results, both sitting and supine,” because
24   the “examination results state [claimant] had a positive left straight-leg raise but d[id] not
25   specify if the testing conducted included sitting, supine, or both types of straight-leg
26   testing”); Yanchar v. Berryhill, 720 F. App’x 367, 370 (9th Cir. 2017) (holding that the
27   claimant did not meet Listing 1.04 because “the positive straight-leg raising tests in the
28   record do not specify whether she tested positive both sitting and supine”); Cattano, 686

                                                   8
                                                                               3:19-cv-00230-JM (RNB)
1    F. App’x at 410 (holding that the claimant did not meet all of the requirements for Listing
2    1.04(A) because he was unable to point to evidence of positive straight-leg raising tests in
3    both the sitting and supine positions).
4          The Court also notes that plaintiff’s Reply and Response to the Commissioner’s
5    Opposition/Cross-Motion is nonresponsive to the points raised by the Commissioner.
6    Instead, plaintiff purports to make a new argument--i.e., that the ALJ committed reversible
7    error in failing to address Dr. Rubin’s opinion that plaintiff met Listing 1.04. (See ECF
8    No. 18 at 4-5.)
9          At August 21, 2017 administrative hearing, Dr. Rubin did opine that plaintiff’s
10   degenerative disc disease met Listing 1.04 as of December 2015. However, Dr. Rubin was
11   unable to render an opinion with respect to the duration of time for which plaintiff
12   continued to meet the Listing. (See AR 90-96.) In the Court’s view, Dr. Rubin’s opinion
13   consequently was not probative of whether plaintiff had met his burden of establishing
14   disability under Listing 1.04(A). It follows that the ALJ did not err in failing to address
15   this opinion of Dr. Rubin. See Mitchell v. Colvin, 2015 WL 1487022, at *3-*4 (C.D. Cal.
16   Mar. 31, 2015) (ALJ did not err in failing to address treating physician’s opinion that did
17   not demonstrate the claimant satisfied the durational requirement of the Listing in
18   question); see also Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003)
19   (the ALJ need only discuss evidence that is significant and probative).
20         For all of the foregoing reasons, the Court finds that reversal is not warranted based
21   on the ALJ’s failure to find that plaintiff’s degenerative disc disease met or equaled Listing
22   1.04(A).
23
24                (2)    Listing 5.06(B)
25         Plaintiff also claims that the ALJ erred by failing to find plaintiff met or equaled
26   Listing 5.06(B) for inflammatory bowel disease due to his complicated diverticulitis. (See
27   ECF No. 14 at 13-16.)
28

                                                   9
                                                                               3:19-cv-00230-JM (RNB)
1          In response to the ALJ’s questioning at the August 21, 2017 administrative hearing,
2    Dr. Rubin testified that, with respect to plaintiff’s perforated diverticulitis, the closest and
3    most comparable listed impairment was Listing 5.06. (AR 70-71.) In response to further
4    questioning by the ALJ, Dr. Rubin opined that plaintiff’s condition equaled this listing
5    from December 15, 2014 until November 27, 2015. (AR 72.)
6          In his decision, the ALJ noted that Dr. Rubin had testified that plaintiff met the
7    Listing from December 2014 through November 2015, which was not 12 months. (AR
8    21.) Thus, it appears from the decision, as well as from the ALJ’s questioning of Dr. Rubin,
9    that the basis for the ALJ’s determination that plaintiff’s perforated diverticulitis did not
10   equal Listing 5.06 was the ALJ’s belief that plaintiff needed to meet the requirements of
11   the Listing for 12 months. This is the gravamen of the Commissioner’s argument. (See
12   ECF No. 17-1 at 4-6.)
13         To be sure, the general durational requirement for disabling impairments under the
14   Commissioner’s regulations is “a continuous period of not less than 12 months.” See 20
15   C.F.R. § 416.905. However, as plaintiff points out, 20 C.F.R. § 416.926(c)(4) also
16   explicitly provides:
17                “Most of the listed impairments are permanent or expected to result in
           death. For some listings, we state a specific period of time for which your
18
           impairment(s) will meet the listing. For all others, the evidence must show
19         that your impairment(s) has lasted or can be expected to last for a continuous
           period of at least 12 months.”
20
21   Thus, the 12-month durational requirement does not apply to all the Listings. Plaintiff
22   contends that Listing 5.06(B) is one for which the durational requirement is shorter than
23   12 months. Specifically, plaintiff contends that the Listing “sets forth its own time
24   parameters in terms of a six-month period.” (See ECF No. 14 at 15.) The Court concurs.
25   Listing 5.06(B) for inflammatory bowel disease requires a claimant to meet “[t]wo of the
26   following despite continuing treatment as prescribed and occurring within the same
27   consecutive 6-month period:
28

                                                    10
                                                                                 3:19-cv-00230-JM (RNB)
1                 1. Anemia with hemoglobin of less than 10.0 g/dl, present on at least
           two evaluations at least 60 days apart; or
2
                  2. Serum albumin of 3.0 g/dl or less, present on at least two evaluations
3          at least 60 days apart; or
                  3. Clinically documented tender abdominal pain or cramping that is not
4
           completely controlled by prescribed narcotic medication, present on at least
5          two evaluations at least 60 days apart; or
                  4. Perineal disease with draining abscess or fistula, with pain that is not
6
           completely controlled by prescribed narcotic medication, present on at least
7          two evaluations at least 60 days apart; or
                  5. Involuntary weight loss of at least 10 percent from baseline, as
8
           computed in pounds, kilograms or BMI, present on at least two evaluations at
9          least 60 days apart; or
                  6. Need for supplemental daily enteral nutrition via a gastrostomy or
10
           daily parenteral nutrition via a central venous catheter.” 20 C.F.R. Pt. 404,
11         Subpt. P, App. 1 § 5.06(B) (emphasis added).
12
           The Court notes that, in his Opposition/Cross-Motion, the only argument being made
13
     by the Commissioner in support of the ALJ’s Listing determination with respect to Listing
14
     5.06(B) is that plaintiff did not meet the 12-month durational requirement.                The
15
     Commissioner has failed to address plaintiff’s contention regarding the shorter durational
16
     requirement for Listing 5.06(B). (See ECF No. 17 at 4-6.) However, even assuming the
17
     ALJ committed error in his determination with respect to Listing 5.06(B), that is not
18
     dispositive of plaintiff’s claim because the question remains whether the ALJ’s error was
19
     harmless. The answer to that question turns on whether plaintiff has met his burden of
20
     demonstrating that he met all of Listing 5.06(B)’s criteria in the same consecutive 6-month
21
     period.6 See Kallenbach, 766 F. Appx at 520 (holding that any error the ALJ committed
22
     in finding the claimant’s impairments did not meet a particular Listing was harmless
23
24
25
     6
           The Court does not find Dr. Rubin’s testimony sufficient to satisfy plaintiff’s burden
26   because medical equivalence must be based on medical findings. See 20 C.F.R. §
27   416.926(b)(2). While Dr. Rubin opined that plaintiff’s perforated diverticulitis equaled
     Listing 5.06(b), he did not provide any explanation of the basis for his opinion or identify
28   which two of the specified criteria were evidenced by medical findings. (See AR 66-72.)
                                                   11
                                                                               3:19-cv-00230-JM (RNB)
1    because the claimant had not demonstrated he had met all of the Listing’s remaining
2    criteria).
3           Plaintiff maintains that the medical evidence satisfied no. 4 of the specified medical
4    criteria of Listing 5.06(B): “Perineal disease with draining abscess or fistula, with pain that
5    is not completely controlled by prescribed narcotic medication, present on at least two
6    evaluations at least 60 days apart.” (See ECF No. 14 at 14.) However, plaintiff has failed
7    to cite any medical records evidencing uncontrolled pain present on at least two evaluations
8    at least 60 days apart within a consecutive 6-month period. Evidence that plaintiff was
9    experiencing abdominal time at the time of his first admission to the hospital on November
10   30, 2014 (see AR 874) and that plaintiff was again experiencing abdominal pain at the time
11   of his second admission on December 31, 2014 (see AR 497) is not sufficient because those
12   two evaluations were not at least 60 days apart. There is no indication in plaintiff’s medical
13   records that, at time of his discharge from the hospital on January 7, 2015, plaintiff still
14   was experiencing abdominal pain that could not be controlled by his prescribed narcotic
15   medication. (See AR 501 (“No significant physical examination findings at the time of
16   discharge.”).) When plaintiff was seen for follow-up on January 21, 2015, the treatment
17   notes state, “Denies pain.” (See AR 538, 650, 1029.) When the first drain was removed
18   on February 11, 2015, the treatment note states, “Denies fevers, increasing abdominal
19   pain.” (See AR 867.) There also is no indication in plaintiff’s medical records that, as of
20   March 6, 2015, when the second drain was removed, plaintiff was experiencing abdominal
21   pain. (See AR 1031.) When plaintiff was seen for follow-up on March 18, 2015, the
22   treatment note states: “Has been doing very well, eating normally, normal bowel
23   movements, no abdominal pain.”            (See AR 1032.)       Thus, contrary to plaintiff’s
24   characterization, plaintiff’s medical records for the period from December 2014 to March
25   2015, when plaintiff was being treated with drains for his perforated diverticulitis, do not
26   evidence “persistent pain throughout.”
27          The other criterion of Listing 5.06(B) that plaintiff maintains he satisfied in the same
28   consecutive 6-month period is no. 5: “Involuntary weight loss of at least 10 percent from

                                                   12
                                                                                3:19-cv-00230-JM (RNB)
1    baseline, as computed in pounds, kilograms or BMI, present on at least two evaluations at
2    least 60 days apart.” (See ECF No. 14 at 14.) In support of his contention that he satisfied
3    this element, plaintiff has cited only a notation in a treatment note dated October 8, 2015
4    under the heading “Overweight – ongoing,” which describes plaintiff’s weight fluctuation
5    from when he was in prison, to after he was released from prison, to after his
6    hospitalization, and to the present. (See ECF No. 14 at 15, citing AR 1050.) However,
7    plaintiff has failed to cite medical records documenting involuntary weight loss of at least
8    10 percent “present on at least two evaluations at least 60 days apart.”
9          Because plaintiff has done an inadequate job of demonstrating that the medical
10   evidence of record in fact did satisfy two of the specified medical criteria of Listing 5.06(B)
11   in the same consecutive 6-month period, the Court is compelled to find that any error by
12   the ALJ in his determination with respect to Listing 5.06(B) was harmless. It follows that
13   reversal is not warranted based on the ALJ’s failure to find that plaintiff’s degenerative
14   disc disease met or equaled Listing 5.06(B).
15
16   II.   Reversal is not warranted based on the ALJ’s alleged failure to properly
17         consider Dr. Salerno’s opinions.
18         Plaintiff’s third claim is that the ALJ improperly discredited the opinions reflected
19   in the July 31, 2017 “medical source statement” provided by Dr. Salerno, who plaintiff has
20   characterized as his treating physician. (See ECF No. 14 at 18-20.)
21         In the July 31, 2017 medical source statement, Dr. Salerno listed as plaintiff’s
22   diagnoses degenerative joint disease in both knees and hips, lumbar spinal stenosis, morbid
23   obesity, sleep apnea, and hypothyroidism. (AR 1581.) He indicated that the date of first
24   contact with plaintiff was April 23, 2015, but he did not specify the frequency of treatment.
25   (Id.) Dr. Salerno checked off boxes indicating that plaintiff’s maximum capacity to lift
26   and/or carry was less than 10 pounds both occasionally and frequently, and he wrote that
27   plaintiff was “unable to lift.” (Id.). Further, he checked off a box indicating that plaintiff’s
28   maximum capacity to stand and/or walk with normal breaks was less than 2 hours in an 8-

                                                    13
                                                                                 3:19-cv-00230-JM (RNB)
1    hour workday. (AR 1582). Dr. Salerno wrote that plaintiff was “unable to stand for more
2    than 15 minutes,” and used assistive devices (i.e., a cane, a walker, and bilateral knee
3    braces) that were medically necessary and had been prescribed by Dr. Steven Li. (Id.). Dr.
4    Salerno also checked off boxes indicating that (1) plaintiff’s ability to sit with normal
5    breaks was less than 6 hours in an 8-hour workday, (2) plaintiff needed to alternate standing
6    and sitting, (3) plaintiff could never perform climbing, balancing, kneeling, crouching, or
7    crawling, (4) plaintiff also had environmental restrictions, (4) plaintiff’s physical
8    impairments would cause absence from full-time work more than 3 times a month, and (5)
9    plaintiff would be off task due to pain or other symptoms more than 20% of the work day.
10   (See AR 1582-1584). Dr. Salerno opined that plaintiff’s impairment had lasted or was
11   expected to last at least 12 months, and his prognosis was that plaintiff “appears totally
12   disabled at present time.” (AR 1584.)
13         The law is well established in this Circuit that a treating physician’s opinions are
14   entitled to special weight because a treating physician is employed to cure and has a greater
15   opportunity to know and observe the patient as an individual. See McAllister v. Sullivan,
16   888 F.2d 599, 602 (9th Cir. 1989). “The treating physician’s opinion is not, however,
17   necessarily conclusive as to either a physical condition or the ultimate issue of disability.”
18   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The weight given a treating
19   physician’s opinion depends on whether it is supported by sufficient medical data and is
20   consistent with other evidence in the record. See 20 C.F.R. § 416.927(d)(2). If the treating
21   physician’s opinion is uncontroverted by another doctor, it may be rejected only for “clear
22   and convincing” reasons. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995); Baxter
23   v. Sullivan, 923 F.3d 1391, 1396 (9th Cir. 1991). Where the treating physician’s opinion
24   is controverted,7 it may be rejected only if the ALJ makes findings setting forth specific
25
26
27
     7
            Here, Dr. Salerno’s conclusion that plaintiff was unable to work was controverted
28   by the opinions of the State Agency physicians (see AR 141-46, 148-54) and his underlying
                                                   14
                                                                               3:19-cv-00230-JM (RNB)
1    and legitimate reasons that are based on the substantial evidence of record. See Lester,
2    supra; Baxter, supra.
3          The Court notes that one of the reasons proffered by the ALJ for not crediting Dr.
4    Salerno’s conclusion that plaintiff was unable to work was that such an opinion had no
5    probative value because it was an opinion reserved to the Commissioner. (See AR 21-22.)
6    The Court is mindful of Ninth Circuit authority for the proposition that the fact a treating
7    physician rendered an opinion on the ultimate issue of disability does not relieve the
8    Commissioner of the obligation to state specific and legitimate reasons for rejecting it. See,
9    e.g., Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (“In disability benefits cases
10   such as this, physicians may render medical, clinical opinions, or they may render opinions
11   on the ultimate issue of disability - the claimant’s ability to perform work. . . . A treating
12   physician’s opinion on disability, even if controverted, can be rejected only with specific
13   and legitimate reasons supported by substantial evidence in the record.”); Embrey v.
14   Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988) (finding that ALJ had failed to give
15   sufficiently specific reasons for rejecting the conclusion of plaintiff’s treating orthopedist
16   that plaintiff was “permanently disabled from his medical condition as well as his
17   orthopaedic problems”).
18         Here, however, it does not appear to the Court that Dr. Salerno actually was one of
19   plaintiff’s treating physicians. Plaintiff did not identify Dr. Salerno as one of the health
20   professionals who had treated him in any of plaintiff’s disability reports. (See AR 317-24,
21   343-50, 355-64.) Moreover, none of plaintiff’s medical records evidence that Dr. Salerno
22   saw plaintiff on April 23, 2015, the supposed date of his first contact with plaintiff, or that
23   Dr. Salerno ever treated or even examined plaintiff.
24
25
26
27   opinion regarding plaintiff’s functional limitations was controverted in part by Dr. Rubin’s
     opinion regarding plaintiff’s functional limitations (see AR 86-89).
28

                                                   15
                                                                                3:19-cv-00230-JM (RNB)
1          In any event, the Court concurs with the ALJ that Dr. Salerno did not provide
2    objective clinical or diagnostic findings to support his assessment of plaintiff’s underlying
3    functional limitations. (See AR 22.) Instead, Dr. Salerno merely made conclusory
4    assertions. For example, when asked what findings supported his assessment of plaintiff’s
5    maximum capacity to lift and/or carry, Dr. Salerno asserted “unable to lift.” (See AR
6    1581.) And, when asked what medical findings supported his assessment of plaintiff’s
7    maximum capacity to stand and/or walk, Dr. Salerno asserted “unable to stand for more
8    than 15 [minutes].” The ALJ was not obliged to accept medical opinions that were “brief,
9    conclusory and inadequately supported by clinical findings.” Lingenfelter v. Astrue, 504
10   F.3d 1028, 1044–45 (9th Cir. 2007) (citing Thomas v. Barnhart, 278 F.3d 947, 957 (9th
11   Cir.2002)); see also, e.g., Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996) (holding that
12   ALJ permissibly rejected “check-off reports that did not contain any explanation of the
13   bases of their conclusions”); Young v. Heckler, 803 F.2d 963, 967, 968 (9th Cir. 1986)
14   (treating physician’s most recent medical opinion that claimant was disabled was properly
15   rejected as “brief and conclusionary in form with little in the way of clinical findings”).
16         The Court therefore finds that, even if Dr. Salerno was one of plaintiff’s treating
17   physicians and even if the ALJ arguably did err in rejecting Dr. Salerno’s conclusion that
18   plaintiff was unable to work, the error was harmless because the ALJ did state a legally
19   sufficient reason for not crediting Dr. Salerno’s assessment of plaintiff’s underlying
20   functional limitations. See Howell v. Comm’r Soc. Sec. Admin., 349 Fed. Appx. 181, 184
21   (9th Cir. 2009) (ALJ’s erroneous rationale for rejecting treating physician’s opinion was
22   harmless because the ALJ otherwise provided legally sufficient reasons to reject opinion).
23   Accordingly, the Court finds that reversal is not warranted based on the ALJ’s alleged
24   failure to properly consider Dr. Salerno’s opinions.
25
26                                    RECOMMENDATION
27         For the foregoing reasons, the Court RECOMMENDS that plaintiff’s motion for
28   summary judgment be DENIED, that the Commissioner’s cross-motion for summary

                                                  16
                                                                               3:19-cv-00230-JM (RNB)
1    judgment be GRANTED, and that Judgment be entered affirming the decision of the
2    Commissioner and dismissing this action with prejudice.
3          Any party having objections to the Court’s proposed findings and recommendations
4    shall serve and file specific written objections within 14 days after being served with a
5    copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The objections
6    should be captioned “Objections to Report and Recommendation.” A party may respond
7    to the other party’s objections within 14 days after being served with a copy of the
8    objections. See id.
9          IT IS SO ORDERED.
10
11   Dated: November 12, 2019
                                                 _________________________________
12
                                                 ROBERT N. BLOCK
13                                               United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                17
                                                                           3:19-cv-00230-JM (RNB)
